DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 19 December 2018 which claims foreign priority to EP17382865.8 filed 19 December 2017. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 March 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 7-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “Z-shaped frame segments” which renders the claim unclear as a “Z-shape” does not distinctly convey the shape of the component to be limited, as the shape could be an inverted or sideways or angled shape, rendering it no longer “Z-shaped”.  For examination purposes, the limitation will be satisfied by any frame member which has two portions of the frame member on opposing sides of a connecting frame member portion oriented parallel to one another and perpendicular to the connecting frame member portion.
Claim 5 recites the limitation “T-shaped stringers” which renders the claim unclear as a “T-shape” does not distinctly convey the shape of the component to be limited, as the shape could be an inverted or sideways or angled shape, rendering it no longer “T-shaped”.  For examination purposes, the limitation 
Claim 7 recites the limitation “omega-shaped stringers” which renders the claim unclear as an “omega-shape” does not distinctly convey the shape of the component to be limited, as the shape could be an inverted or sideways or angled shape, rendering it no longer “omega-shaped”.  For examination purposes, the limitation will be satisfied by any frame member which has two portions of the frame member on opposing sides of a connecting frame member portion oriented parallel to one another.
Claim 8 recites the limitation “U-shaped edge” which renders the claim unclear as a “U-shape” does not distinctly convey the shape of the component to be limited, as the shape could be an inverted or sideways or angled shape, rendering it no longer “U-shaped”.  For examination purposes, the limitation will be satisfied by any fuselage section which has cut-outs for a horizontal tail.
The term "generally" in claim 8 is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, the limitation will be interpreted as “substantially”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lobato et al. (US 2009/0277994) in view of Lobato et al. (US 2009/0277994).
- Regarding Claim 1. Lobato discloses a lower fuselage shell (12a, fig. 1-12) for an aircraft rear fuselage section (10, fig. 1, “substantially the entirety of the fuselage will be formed of panels joined together” [0033]; with the entirety of the fuselage being formed from the panels, equivalent to a shell, the rear fuselage section is formed of the shell as well), wherein the lower fuselage shell (12a) is made of a composite material (“composite materials” [abstract]) and comprises: 

stringers (16) integrally formed with the lower skin (14, “co-formed to one another” [0034]) and extending longitudinally with respect to a longitudinal direction of the rear fuselage section (fig. 4 illustrates that the stringers extend longitudinally along the longitudinal direction of the fuselage), 
frame segments (18, “frame member” [0035]) extending crosswise relative to the stringers (16, fig. 4 illustrates the frame segments extending crosswise), and 
composite shear-ties (24, “shear tie may be formed of reinforced resin composition material” [0036]) with the lower skin (14, fig. 11 illustrates the shear tie and skin formed integrally together) and extending crosswise relative to the stringers (16, “between adjacent pairs of stringers” [0036]), 
the frame segments (18) being fastened to the shear-ties (24, fig. 11 and 12 illustrate the attachment), such that the frame segments (18) are distanced from the lower skin (14, fig. 11 and 12 together illustrate that the shear-ties and frame segments are fastened together allowing the frame segments to be distanced from the skin).  Lobato does not disclose the composite shear ties being integrally formed with the lower skin.
However, Lobato teaches that when the various components of the shells are of composite construction, the components can be co-cured, i.e. ‘integrally formed’ together, allowing for one of ordinary skill in the art to determine that incorporating the composite shear ties (24) into the co-curing cycle is an obvious design choice to allow for improved structural integrity of the resulting fuselage skin as disclosed by [0015] of Lobato, in instances where the shear ties are composite as disclosed by Lobato in [0036].  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the shell construction of Lobato to incorporate integrally formed shear ties along with the integrally formed skin and stringers to improve the structural integrity the resulting fuselage skin as disclosed by Lobato.
- Regarding Claim 2. Lobato as modified discloses lower fuselage shell according to claim 1, wherein at least one of the stringers (16) or the shear-ties (24) are co-cured or co-bonded (“co-formed to one another” [0034], co-forming is equivalent to co-curing or co-bonding, further, as disclosed within the 
- Regarding Claim 3. Lobato as modified discloses the lower fuselage shell according to claim 1, wherein the frame segments (18) are riveted or bolted to the shear-ties (24, “structurally united to the frame members by suitable means (riveting and/or bonding)” [0035], the shear-ties can be composite or metallic, and can be riveted or bonded).
- Regarding Claim 5. Lobato as modified discloses the lower fuselage shell according to claim 1, wherein the stringers (16) are T-shaped (fig. 6 and 8 illustrate T-shaped stringers).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lobato as modified in view of Gupta (US 3,976,269).
- Regarding Claim 4. Lobato as modified discloses the lower fuselage shell according to claim 1, with frame segments (18).  Lobato does not disclose wherein the frame segments are Z-shaped.
However, Gupta discloses a similar fuselage shell (fig. 8) wherein the frame segments (13) are Z-shaped (fig. 8 illustrates that the frame segments are Z shaped).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the frame segments of Lobato to be Z-shaped as disclosed by Gupta within fig. 8 as it has been held that components can be of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lobato as modified in further view of Garcia Laja et al. (US 2008/0164375).
- Regarding Claim 6. Lobato as modified discloses the lower fuselage shell according to claim 1, with lower skin (14).  Lobato as modified does not disclose wherein the lower skin has an access opening and two beams to reinforce an area around the access opening, wherein the beams are joined to the skin and extend longitudinally.
However, Garcia Laja discloses a similar lower fuselage shell (fig. 7) wherein the lower skin (1F, illustrated as covering the rear fuselage section within fig. 7) has an access opening (2) and two beams (2a) to reinforce an area around the access opening (2), wherein the beams (2a) are joined to the skin (fig. 7 illustrates the beams attached to the skin) and extend longitudinally (fig. 7 illustrates the beams attached to the skin and extending longitudinally).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the lower fuselage shell as disclosed by Lobato to incorporate the beams of Garcia Laja to allow for the opening within the fuselage shell of Lobato required to accommodate the horizontal stabilizer of Lobato to be reinforced to withstand the loads transferred from the stabilizer to the fuselage as disclosed by Garcia Laja within [0084].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lobato as modified in further view of Rodriguez (US 2015/0183504).
- Regarding Claim 7. Lobato as modified discloses an aircraft rear fuselage section (fig. 1 illustrates an aircraft and fuselage sections 12a, allowing for the rear fuselage section to also incorporate a section 12a, “substantially the entirety of the fuselage will be formed of panels joined together” [0033]),  comprising an upper fuselage shell (12a) and the lower fuselage shell (12a, fig. 4 illustrates both upper and lower fuselage shells) defined in claim 1 (see claim 1 above), wherein the upper and lower fuselage shells (12a) are attached to each other (fig. 2 illustrates the shells attached to one another) to configure together the rear fuselage section (fig. 1 illustrates the rear fuselage section of the attached upper and lower shells), and wherein the upper fuselage shell (12a) has an upper skin (14) and stringers (16, “co-formed” [0034]) integrally formed with the upper skin (14) and extending longitudinally (fig. 4 illustrates the stringers extending longitudinally), and frame segments (18) extending crosswise (fig. 4 illustrates the frame segments extending crosswise) relative to the stringers. Lobato as modified does not disclose the stringers as omega-shaped.
However, Rodriguez discloses a similar fuselage section (fig. 1) wherein the stringers (3) are omega-shaped (fig. 2 illustrates the stringers as omega-shaped; “omega-shaped stringers” [0041]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed .
Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                           03/25/2021